Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to the communication filed on 7/30/2018
 Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention in claims 8-13 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims recite computer readable storage medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	
The examiner respectfully suggests the applicant amend the claimed term to: "non-transitory," "computer usable memory," "computer usable storage memory," "computer readable memory," or "computer readable device"—(i.e., any variations thereof, where "media" or "medium" is replaced by "device" or "memory")—or adding "wherein the medium is not a signal" in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 


Claim Objections
Claim 14 objected to because of the following informalities:  The claim recites the “The computing device of claim 8”. However, claim 8 is not a computing device. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakra et al. U.S. Patent Application Publication No. 20160380951[hereinafter Chakra]
As per claim 1, Chakra discloses computing device comprising: one or more processors; and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the one or more processors to cause the computing device to: 
recognize features of current content to be shared by a current user(see par. 0018  monitoring subject matter of content shared by users by using text analytics); 
determine a plurality of platforms that allow access to data by other users(see figs. 3-4 and par.0049,  0053-0054, where subject of content is analyzed to 
select one or more of the plurality of platforms to store the current content based on the recognized features (see par.0049,  0053-0054, where subject of content is analyzed to determine plurality of platform  and recommends to user specific platform to post store/post the content) .

as per claim 2 Chakra discloses the computing device of claim 1, wherein the program instructions are executable to cause the computing device to: determine, based on the recognized features, previously shared content of the current user that is similar to the current content; and detect that the previously shared content was provided to the selected one or more of the plurality of platforms(see par. 0014). 
                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al. U.S. Patent Application Publication No. 20150127418 [hereinafter Chakra] in view of Piepgrass et al. U.S. Patent Application Publication No. 2019/0005552[hereinafter Piepgrass].

As per claim 3 Chakra discloses substantial features of the claimed as discussed above with respect to claim 1,  
Chakra does not explicitly disclose wherein the program instructions are executable to cause the computing device to: determine a level of engagement of the previously shared content with respect to the selected one or more of the plurality of platforms; and detect that the level of engagement is above a threshold. 
Piepgrass discloses wherein the program instructions are executable to cause the computing device to: determine a level of engagement of the previously shared content with respect to the selected one or more of the plurality of platforms; and detect that the level of engagement is above a threshold(see par. 0047, 0049). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed   to incorporate the teachings of  Piepgrass into the system of  Chakra thus enabling to produce and advertise content that has a high likelihood of eliciting strong user engagement and popularity.Piepgrass discloses The computing device of claim 1, wherein the program instructions are executable to cause the computing device to: determine one or more other users that are connected with the current user through the plurality of platforms; determine, based on the recognized features, of other user content that is similar to the current content, wherein the other user content was previously shared by the one or more other users; and determine that the other user content was provided to the selected one or more of the plurality of platforms. (see par. 0047, 0049).as per claim 5, Piepgrass discloses The computing device of claim 1, wherein the program instructions are executable to cause the computing device to: determine for each respective platform of the plurality of platforms, types of content that are published by the respective platform(see par. 0021., 0042); 
determine a current type of the current content based on the recognized features(see par. 0021); and determine for each respective platform of the selected one or more of the plurality of platforms, that the current type is substantially similar to one or more of the types of content published by the respective platform (see par. 0021., 0042). as per claim 6, Piepgrass discloses The computing device of claim 1, wherein the program instructions are executable to cause the computing device to determine that the recognized features are relevant to one or more other users that are connected with the current user through the selected one or more of the plurality of platforms(see par. 0033). Piepgrass discloses The computing device of claim 1, wherein the program instructions are executable to cause the computing device to determine a timing to communicate the current content to the selected one or more of the plurality of platforms based on a timing of usage of the selected one or more of the plurality of platforms by the other users(see par. 0027).

As per claims 8-20, the claims are similar to claims 1-7 and recite substantially the same concept but do so in the context of a method (claims 15-20) and computer readable storage medium(claims 8-14)  are therefore, rejected same rational claims 1-7 discussed above.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456